Citation Nr: 1232105	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-38 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran had active duty service from January 1967 to April 1970.  He served in the Republic of Vietnam and was awarded a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut that denied a PTSD rating in excess of 50 percent.  The Veteran requested a hearing in October 2009 and August 2010.  He did not appear for the scheduled hearing, and his hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2011). 

In March 2011, the Board issued a decision denying a rating in excess of 50 percent for service connected PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA agreed to a Joint Motion for Remand (Joint Motion) that vacated the March 2011 Board decision and remanded the issue to the Board for adjudication consistent with the Joint Motion.  The Court granted the Joint Motion in September 2011.  

The Veteran has submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ).  In August 2012, he waived his right to review of this evidence.  The Board may consider it in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

The issue of entitlement to TDIU is raised as part of the increased rating claim as set forth on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  



FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 

2.  The Veteran's combined disability rating is now 70 percent; and service-connected PTSD precludes substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2. The criteria for a TDIU due to a service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in December 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, VA provided adequate psychiatric examinations in January 2008 and July 2010 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In August 2012, the Veteran submitted a private psychological evaluation by Dr. M.C.  Dr. M.C. disagreed with the July 2010 VA examiner's findings and suggested the examination was inadequate.  The Board has carefully reviewed the July 2010 VA examination.  Although the examiner did not review the entire claims folder, he had access to the Veteran's electronic VA medical records and conducted an interview with the Veteran.  He provided plausible explanations for his findings, which are consistent with the record.  The Board has considered Dr. M.C.'s objections, but does not find the July 2010 VA examination report to be inadequate.  See id.

For reasons explained below, the Board also does not find that Dr. M.C.'s evaluation represents an overall increase in PTSD symptoms when viewed in conjunction with the additional evidence of record.  Since an increase in PTSD symptomatology after July 2010 has not been demonstrated, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In the analysis below, the Board has provided an adequate statement of the reasons and bases in light of the favorable evidence.  The current Board decision reflects compliance with the instructions from the September 2011 Joint Motion.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Increased rating for PTSD

Laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been assigned a 50 percent rating PTSD during the entire appeal period.  His PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disability result in total social and occupational impairment, regardless of whether the Veteran demonstrates those symptoms listed in the Rating Formula. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."   Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Factual Background

In December 2007, the Veteran reported that his PTSD symptoms had increased.  

The Veteran was afforded a January 2008 VA PTSD examination.  He reported being unemployed and looking for work.  He had not had recent treatment for PTSD.  He described PTSD symptoms of intrusive thoughts, startle response, emotional numbing, constricted affect, anhedonia, irritability, and concentration difficulties among others.  He had sleep disturbances and a history of substance abuse.  

Notably, the Veteran described a history of violent behavior.  He reported that he isolated himself to avoid physical altercations.  He had mild auditory hallucinations, but denied other psychotic type symptoms.  He limited his social contacts to his girlfriend and their two sons.  

Mental status examination showed the Veteran to present with adequate grooming and cooperative behavior.  However, he displayed an irritable mood.  He denied suicidal or homicidal ideations.  The examiner did not observe a clear thought disorder.  He judged the Veteran's thought processes to be logical and goal-directed.  The Veteran affirmed auditory hallucinations, but denied visual hallucinations.  The examiner assessed the Veteran's insight and judgment as fair.  

The examiner diagnosed PTSD and cocaine and alcohol dependence in early partial remission by the Veteran's report.  He provided a GAF of 48 with a range of 45-50 over the past year.  He concluded that the Veteran had similar symptoms as demonstrated on prior examinations.  He believed the Veteran had considerable difficulties secondary to PTSD symptoms consisting of irritability, sleep disturbance, and intrusive thoughts.  He continued to have ongoing difficulties in social function.  

The Veteran also restarted psychiatric treatment at the VA mental health clinic (MHC) in January 2008.  He reported having increased PTSD symptoms as he decreased his drug and alcohol consumption.  He cited decreased sleep, irritability, and intrusive thoughts.  Although he denied suicide ideation, he expressed thoughts of indifference towards his life.  The examiner assigned a GAF of 39.  

VA treatment records, dated in September 2008, show the Veteran complaining about irritability and anger management difficulties.  He expressed passive suicidal ideation.  The examiner diagnosed PTSD and substance abuse of cocaine.  She advised him about resources for psychological support or help with detoxification.   

VA treatment records from December 2008 show that the Veteran expressed a desire to stop using cocaine.  However, he refused to participate in any treatment programs for substance abuse or PTSD.  He denied suicidal or homicidal ideation.  

The Veteran returned to the VA MHC in June 2009.  The examiner observed that the Veteran had difficulty articulating his problems.  He complained about poor sleep, hypervigilance, moderate depressive symptoms, anhedonia, and lethargy.  He was intermittently employed as painter, but had a lot of leisure time.  He complained that he was never able to readjust to civilian life after serving in Vietnam.  He had significant anger management problems.  He denied suicidal ideation.  He acknowledged continued alcohol and marijuana use.  The examiner commented that the Veteran minimized his substance abuse problem and had many unresolved issues from his past.  

VA treatment records from July 2009 show that the Veteran continued to abuse drugs and alcohol.  He reported having serious anger management problems and violent tendencies.  He limited his social activities to his family.  On mental status examination, the examiner observed him to present with an appropriate appearance and have good eye contact.  His thought process was coherent.  He displayed a euthymic mood and full range of affect.  The examiner assessed his insight and judgment as fair citing minimalization of substance abuse and negative behavioral patterns.  The Veteran denied suicide ideation.  In an addendum, the examiner reported that the Veteran later withdrew his admission application for inpatient treatment.  

In August 2009, the Veteran reported that while he did not want inpatient treatment for substance abuse, he was interested in occupational training to earn a tractor trailer license.  He planned to cease all substance use on his own before starting the training.  He had difficulty talking about some of his PTSD symptoms.  He discussed some of his stressors from childhood and adolescence.  Mental status was similar to findings from the prior month.  

VA treatment records from September 2009 show that the Veteran reported significant anger management problems and having to exert an extreme amount of self-control to overcome his impulses.  He believed his anger management problems started when he served in Vietnam.  He also noted that he did not have much structure in his life, which allowed him to dwell on the past.  Mental status examination showed him to present with an appropriate appearance.  He had good eye contact.  The examiner noted a mood that ranged from irritated to pensive.  She also described the Veteran's affect as constricted.  Insight and judgment were deemed fair.  He denied suicide ideation.  

In October 2009, VA treatment records show that the Veteran continued to ruminate about his past.  Mental status examination was similar to prior notes.  The examiner commented that the Veteran had a difficult childhood, but believed his Vietnam experiences had a larger effect on his life.  

VA treatment records from November 2009 reflect that the Veteran again expressed anger and frustration at the way he had been treated by the government following Vietnam.  He wanted increased compensation for his service connected disabilities.  He acknowledged continued substance abuse problems.  He inquired about rehabilitation programs.  Mental status examination did not reveal any additional symptoms.  The examiner reiterated the same comments from October 2009; however, she added a GAF of 41.  

In February 2010, the Veteran complained about sleep disturbances.  He believed his dreams might be prophetic.  He continued to use alcohol and cocaine.  He contemplated on his violent history in Vietnam and how he had difficulty readjusting to civilian life.  

In March 2010 VA treatment notes, the Veteran described himself as a violent person.  He reported that he had no remorse in hurting someone.  He learned to curb his aggression due to societal pressure.  He reported isolating himself so as to avoid trouble from his tendency to harm others.  He acknowledged a violent history beginning in childhood.  He expressed a desire to improve his circumstances and the examiner recommended vocational rehabilitation.  Mental status examination was notable in that the examiner assessed the Veteran's insight as limited and judgment as poor, citing his minimalization of substance abuse problems.  The examiner reiterated her prior comments about the Veteran's past.  She diagnosed PTSD and polysubstance abuse.  She provided a GAF of 52.  

VA treatment records, dated in May 2010, show that the Veteran had obtained a painting job, but expressed frustration over its size and his assistants.  He continued to use drugs and alcohol.  The examiner explained that his substance abuse problems might be responsible for his lack of motivation and focus.  She expressed concern about an increase in disposable income in light of his problems.  Notably, the Veteran complained about being controlled by drugs.  He felt that he had been cheated and short-changed throughout his life.  The examiner assessed his insight as limited and judgment as poor.  

VA treatment records from June 2010 show the Veteran complaining about Vietnam dreams.  He was reluctant to talk about his PTSD issues citing his anger and irritability.  The examiner recommended residential treatment, but the Veteran declined citing the 30 day requirement of substance abuse remission.  Mental status examination was similar to prior ones.  In her assessment, the examiner added that the Veteran had addictive and Axis II tendencies that made empathy difficult and caused him to ruminate about the past.  

In July 2010, VA reexamined the Veteran for PTSD.  The examiner observed that the Veteran faulted his military experience in Vietnam for many of his problems.  However, he also expressed interest in rejoining the military.  The examiner commented that his most significant PTSD symptoms were social isolation and marked irritability.  The Veteran explicitly denied current drug or alcohol use.  He reported spending much of his time at his apartment by himself.  However, he had contact with an ex and their two sons.  He went to church on a regular basis.  

Mental status examination showed the Veteran to be alert, oriented, and cooperative.  He did not display any psychotic type symptoms.  His mood was mildly dysphoric without homicidal or suicidal ideation.  The examiner provided the following Axis I diagnoses: subclinical PTSD, mild; dysthymia, substance abuse in remission based upon self reports, and impulse control disorder.  He listed Axis II disorders of antisocial, narcissistic, and paranoid personality traits.  He assigned a GAF of 55.  He commented that the Veteran appeared to suffer more from dysphoria than anxiety.  He explained that the Veteran reported feeling bored and unfulfilled, consequently developing a paranoid stance towards life.  He added an impulse control disorder diagnosis to reflect a chronic deficit in controlling aggressive impulses by means other than drugs and social isolation. 

In May 2012, the Veteran restarted treatment at the VA MHC.  He complained that his previous treating clinician did not understand his psychiatric problems.  He presented with an appropriate appearance and was fully oriented.  However, the examiner characterized the Veteran as vague in describing his history.  The Veteran reported having a severe depressive episode approximately two months ago and that it was accompanied by suicidal ideations.  However, he denied any current suicide ideation, plan, or intent.  The examiner commented that the Veteran had PTSD symptoms and history of cocaine abuse and aggression.  

The Veteran revisited the VA MHC in May 2012.  He again reported being depressed and having suicide ideation approximately two months ago that quickly resolved.  He currently reported low energy, moderately poor concentration, and anhedonia.  He did not have any current suicidal or homicidal ideations.  However, he reported an intermittent auditory hallucination of hearing his name called.  Mental status examination showed the Veteran to be pleasant, alert, and cooperative.  Psychomotor activity was normal.  However, the examiner observed a depressed mood and highly constricted affect.  

VA MHC treatment records from June and July 2012 show that the Veteran essentially had static PTSD symptoms.  

In August 2012, S.M. reported that she had known the Veteran for 34 years.  Over that time, she had observed him having extremely labile moods.  

The Veteran underwent a psychiatric evaluation with a private psychiatrist, Dr. M.C., in August 2012.  Dr. M.C. reviewed the Veteran's service and medical records and conducted an interview.  He stated that the Veteran had failed to socialize as he did not have a significant connection to his family or ability to maintain employment.  He explained that the Veteran's rejection of psychiatric treatment was a symptom of the severity of his illness.  He noted that the Veteran has reported psychotic type symptoms including clairvoyance, displayed ideas of reference, thought insertion, hallucinations, and delusions.  He stated that if the Veteran's PTSD had been properly diagnosed and treated at separation, some of the symptoms might have been mitigated.  He stated that the Veteran could not function in an occupational environment due to PTSD symptoms.  He also observed that the Veteran had very poor social functioning, citing his history of having 13 children with several different women.  The Veteran remained estranged from most of them.  He continued to have violent impulses.  

Dr. M.C. stated that the July 2010 VA examiner's diagnoses were wrong.  He believed the Veteran met all the DSM-IV criteria for PTSD, which prevented him from working since he returned from Vietnam.  However, he agreed with the January 2008 VA examiner's assessment of chronic PTSD symptoms that presented considerable difficulty secondary to irritability, sleep disturbances, intrusive thoughts, substance abuse problems, and difficulty coping with PTSD symptoms.  He noted that while the Veteran initially presented well, upon questioning about Vietnam events, he became tearful and angry.  He opined that the Veteran has been totally disabled as result of PTSD relating to his service in Vietnam.  He also opined that the Veteran's substance abuse problems were not a competing diagnosis, but caused by PTSD. 

Dr. M.C. concluded that the Veteran had total social and occupational impairment from his PTSD symptoms since returning from Vietnam.  He did not find any evidence of malingering.  He diagnosed PTSD and polysubstance dependence.  He assigned a current GAF of 35 with a range for the last year of 30-35.  

In August 2012, the Veteran's representative asserted that the Veteran's PTSD symptoms warranted a total rating or an increased rating with an award of TDIU.  He cited the Veteran's demonstration of various psychotic type symptoms beginning in 2002 and his violent impulses.  He also contended that the Veteran's substance abuse problems were attempts to self-medicate his PTSD symptoms.       

 Analysis

The September 2011 Joint Motion found that the Board did not adequately consider evidence favorable to the Veteran in denying his claim for a PTSD rating in excess of 50 percent.  Favorable evidence that was not addressed included records showing social isolation as the prominent symptom of PTSD, GAF scores below 50, which are indicative of serious symptoms, and an inability to maintain gainful employment.  

After careful review, the Board finds that the Veteran has exhibited deficiencies in most of the areas needed for a 70 percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  He has not engaged in any significant full time employment during the claims period.  Several examiners have assigned GAFs indicative of serious symptoms and an inability to maintain gainful employment.  Socially, the Veteran has thirteen children with several different women.  He has maintained contact with only two of the children and one ex-girlfriend.  He has generally remained alone and isolated at home.  Overall, the evidence shows deficiencies in most areas of social and occupational function.  
  
Furthermore, the Veteran has experienced symptoms such as violent ideations, sleep disturbances, intrusive thoughts, anhedonia, and severe anger management problems.  At times, he has reported passive suicidal ideation.  Recently, he reported an isolated incident of active suicide ideation during a severe depressive episode. 

The Veteran has also been diagnosed as having a substance abuse disorder.  However, the portion of his impairment that is due to PTSD has not been distinguished from that portion which is due to the substance abuse disorder.  Where the symptoms of a service-connected disability cannot be distinguished from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Accordingly, all of the Veteran's psychiatric symptoms are attributed to the service-connected disability.  Id. 

The Board has considered whether a 100 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Dr. M.C. has opined that PTSD causes total social and occupational impairment.  However, Dr. M.C. did not consider reports that the Veteran has a long term girlfriend, has maintained a relationship with the two children he fathered with her, or the statement from an acquaintance who has maintained some sort of relationship with the Veteran for over 34 years.  Although, Dr. M.C. did note that the Veteran was estranged from "most" of the several women with whom he had fathered 13 children, is question is not whether the Veteran has impairment in social functioning, but whether that impairment is approximately total.  Dr. M.C.'s own report indicates that the Veteran retains some social functioning.  In any event, Dr. M.C.'s failure to consider the evidence of a long term relationship with two of his children and a girlfriend, limits the probative value of the opinion.

During the appeals period, as just noted, the Veteran has been able to maintain some relationship with two of his children and as recently as July 2012, was noted to remain in a relationship with his long term girlfriend.  He recently had to reschedule a VA MHC appointment due to a prior commitment, which again suggests a level of social function.  Overall, the record, including Dr. M.C.'s recent evaluation, does not present a basis to award a total rating for PTSD.  See id.    

In sum, the Veteran has experienced deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood due to PTSD and the majority of the GAF scores assigned throughout the appeal period are indicative of serious impairment.  But the evidence is against a finding of total social and occupational impairment.  Accordingly, the Board finds that an increased 70 percent rating for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's PTSD are marked irritability, anger management difficulties, intrusive thoughts, and sleep disturbances, among others.  These factors are included in the schedular rating criteria.  Thus, the evidence does not warrant referral for consideration of an extraschedular evaluation. 

III. Entitlement to TDIU

Entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has not engaged in substantially gainful employment at any time during the appeal period.  Given the evidence of a current service-connected disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for PTSD, now rated 70 percent disabling.  His combined disability rating is now 70 percent.  The Veteran; therefore, meets the percentage requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected PTSD precludes gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran has been intermittently employed as a painter and handyman on an informal basis.  He possesses a high school education.  The Veteran has superficially expressed interest in resuming employment.  See VA treatment records from August 2009 and March 2010.  However, his substance abuse problems prevented him from realizing this goal.  Notably, when he was given a temporary job, he expressed frustration with it and his co-workers.  See May 2010 VA treatment records.  

On several occasions, clinicians assigned GAF scores indicative of an inability to maintain employment.  See January 2008 VA examination report; January 2008 VA treatment note; November 2009 VA treatment note; Dr. M.C. August 2012 psychiatric evaluation.  The only opinion directly addressing the Veteran's employability is from Dr. M.C.  He opined that the Veteran had total occupational impairment from PTSD.  Notably, there are no medical opinions suggesting that the Veteran is capable of gainful employment.  

Overall, the available evidence suggests that the Veteran's PTSD symptoms prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

Entitlement to an increased rating of 70 percent rating for PTSD is granted. 

Entitlement to a TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


